                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_________________________________________
                                          )
ELIZABETH FLORENT, individually and on )
behalf of D.N., her minor child,          )
                                          )
       Plaintiffs,                        )
                                          )                  Civil Action No.
       v.                                 )                  16-11710-FDS
                                          )
GLAXOSMITHKLINE LLC,                      )
                                          )
       Defendant.                         )
__________________________________________)


                      ORDER GRANTING MOTION TO WITHDRAW

SAYLOR, J.

       On November 9, 2018, counsel for plaintiffs, Robert Jenner and Kathleen Kerner of

Jenner Law, P.C., filed a motion to withdraw as counsel due to their inability to contact

plaintiffs. The motion to withdraw is GRANTED, effective December 7, 2018, or upon the

filing of an appearance by a new counsel or a written notice by plaintiffs that they intend to

proceed pro se. The plaintiffs are directed to file a notice of change of address with the Court

providing updated contact information.

So Ordered.


                                                      /s/ F. Dennis Saylor
                                                      F. Dennis Saylor IV
Dated: November 14, 2018                              United States District Judge
